Title: Enclosure H: [Edward Carrington to Hugh Rutledge], 4 February 1783
From: Carrington, Edward
To: Rutledge, Hugh



Charleston, February 4th 1783.
Sir,

The pressing necessities of the army, the late season of the year, and the difficulty of conveying information through the country, in it’s present situation, have prevented that extensive notice of contracts for the subsistence of the troops, which could be wished. General Greene, very early after the contracts were directed to be made, wrote to every character, whose circumstances and views afforded him any prospects of being induced to undertake the business; but none offered any terms whatever, except Messieurs John Banks and Company, whose terms, I do myself the honor to enclose; payments being made, agreeably to the Financier’s advertisement. These terms have remained open, for a considerable time, without a single competitor for the contracts. They are, in the opinion, both of the General and myself, much too high; but the distressed situation of the army, and the inadequacy of the measure pursued by impressment under the authority of the State, leaves us no relief, but in contracts, which must be closed on the above terms, if some competition cannot be excited. Wishing to embrace every means of giving information, and receiving terms on this subject, I do myself the honor to address myself to the General Assembly, through you. From the diffusive situations of the members of that honorable body, and the extensive knowledge, they naturally have of the resources, interests and views of the people, it is probable, more advantageous terms may be advanced through that channel: it is with this view, that I have done myself the honor to address you on this business, and am well assured, your zeal in the interests of the army of the United States, and of this State in particular, will procure my Address, a generous and liberal reception.
You will confer on me a singular obligation, if you will be pleased to communicate to the House the contents of this letter, and give an early answer, whether more advantageous terms may be expected from any part of the country, and whether it will be prudent to keep open the contract any longer.
I have the honor to be, with the most perfect respect, Your most humble Servant
Edwd. Carrington, D Q M G.

Sir,
I have laid your very polite letter to me, before the House of Representatives, agreeable to your desire, where it has received that attention, which the importance of it’s subject demanded; however, no competition with Messrs. Banks and Company has been excited, in consequence thereof. Their terms are thought too high, but as no others have been offered, and the pressing necessities of the army call for immediate relief, it is thought, that it will be needless to keep open the contract, any longer, under the idea, that more advantageous propositions will be made.
I have the honor to be, Sir, with due esteem, Your most obedt. Servant

Hugh Rutledge.
Friday morning.

